Citation Nr: 1601112	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-11 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim for service connection for a sleep problem, including as secondary to service connected disabilities, and if so, whether service connection is warranted.

2.  Whether new and material evidence was received to reopen the claim for service connection for headaches, including as secondary to service connected disabilities, and if so, whether service connection is warranted.

3.  Whether new and material evidence was received to reopen the claim for service connection for memory loss, and if so, whether service connection is warranted.

4.  Whether new and material evidence was received to reopen the claim for service connection for residuals of an in-service head injury, and if so, whether service connection is warranted.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a neck disability

7.  Entitlement to service connection for chronic pain in the left arm due to medical issues.

8.  Entitlement to service connection for an acquired psychiatric disorder, other than depression, to include posttraumatic stress disorder (PTSD), anxiety and dementia.

9.  Entitlement to a rating in excess of 20 percent for residuals, fracture, left radius.

10.  Entitlement to a rating in excess of 10 percent for depression.

11.  Entitlement to an initial rating in excess of 20 percent for left cubital tunnel syndrome.

12.  Entitlement to a temporary 100 percent evaluation for convalescence following surgery for service connected left cubital tunnel syndrome.

13.  Entitlement to an initial rating in excess of 10 percent for left elbow osteoarthritis.

14.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

15.  Entitlement to an initial compensable rating for bilateral hearing loss.

16.  Entitlement to an effective date prior to October 6, 2010, for the award of a 20 percent rating for left cubital tunnel syndrome.

17.  Entitlement to an effective date prior to December 28, 2010, for the award of service connection for left elbow osteoarthritis.

18.  Entitlement to an effective date prior to October 19, 2010, for the award of service connection for tinnitus.

19.  Entitlement to an effective date prior to October 19, 2010, for the award of service connection for bilateral hearing loss.

20.  Entitlement to an effective date prior to July 29, 1980, for the award of service connection for residuals, fracture, left radius.

21.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010, January 2012 and February 2012 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Travel Board hearing before the undersigned in June 2015.  A transcript of that hearing has been associated with the claims file.

The record before the Board includes the Veteran's entirely electronic files found within Virtual VA and the Veterans Benefits Management System.

The record reflects that the RO has characterized the Veteran's psychiatric claim as three separate claims, one for service connection for PTSD, one for service connection for anxiety, and one for service connection for dementia.  Moreover, the Veteran is already service connected for depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5.  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose, "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability, "that may reasonably be encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  The Board, therefore, is recharacterizing the Veteran's claims accordingly as a single claim for service connection for an acquired psychiatric disorder, other than depression, to include PTSD, anxiety and dementia.

The issues of entitlement to service connection for a sleep disorder, headaches, memory loss, residuals of head injury, a back disability, and a neck disability; entitlement to  a rating in excess of 20 percent for residuals, fracture, left radius; entitlement to a rating in excess of 10 percent for depression; entitlement to an initial rating in excess of 20 percent for left cubital tunnel syndrome; entitlement to an initial rating in excess of 10 percent for left elbow osteoarthritis; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  A March 2009 rating decision denied service connection for a sleep disorder, headaches, memory loss and residuals of head injury.  The Veteran did not file a notice of disagreement.
 
2.  Evidence received since the March 2009 final rating decision is new and material, as it raises a reasonable possibility of substantiating the claims of service connection for a sleep disorder, headaches, memory loss and residuals of head injury.

3.  No left arm disability other than the already service connected residuals, fracture, left radius; left cubital tunnel syndrome; and left elbow osteoarthritis was present during the pendency of this claim.

4.  No acquired psychiatric disorder, other than depression, to include posttraumatic stress disorder (PTSD), anxiety and dementia, was present during the pendency of this claim.

5.  The evidence of record does not show that the Veteran's left ulnar nerve decompression surgery on October 28, 2011, necessitated at least one month of post-operative convalescence or resulted in severe post-operative residuals.

6.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

7.  The results of VA audiometric tests conducted in January 2012 show that the Veteran had level I hearing in both his right and left ears.

8.  On October 6, 2010, VA received the Veteran's claim for an increased rating for his left cubital tunnel syndrome, after which the January 2012 rating decision awarded a 20 percent evaluation, effective October 6, 2010.

9.  The preponderance of the evidence does not show a factually ascertainable increase in the Veteran's left cubital tunnel syndrome symptomatology indicating that his disability more closely approximated a higher rating during the one year period prior to October 6, 2010.

10.  On December 28, 2010, more than one year following his discharge from service, the Veteran filed his original claim seeking service connection for left elbow osteoarthritis.

11.  On October 19, 2010, more than one year following his discharge from service, the Veteran filed his original claim seeking service connection for tinnitus. 

12.  The Veteran's original claim for service connection for bilateral hearing loss was denied by way of the March 2009 rating decision, which was not appealed.  

13.  On October 19, 2010, the Veteran filed his claim to reopen entitlement to service connection for bilateral hearing loss.

14.  In an October 1980 rating decision, the RO awarded service connection for residuals of the in-service fracture of his left radius and a 20 percent rating was assigned, effective July 29, 1980.  The Veteran was informed of that determination and of his appeal rights.  He did not appeal. 
 
15.  In March 2012, the Veteran, by way of his representative, challenged the effective date assigned for the service-connected residuals of the in-service fracture of his left radius.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the March 2009 rating decision, and the Veteran's claim for service connection for a sleep disorder is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence has been submitted since the March 2009 rating decision, and the Veteran's claim for service connection for headaches is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been submitted since the March 2009 rating decision, and the Veteran's claim for service connection for memory loss is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
4.  New and material evidence has been submitted since the March 2009 rating decision, and the Veteran's claim for service connection for residuals of a head injury is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for service connection for chronic pain in the left arm due to medical issues are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The criteria for service connection for an acquired psychiatric disorder, other than depression, to include posttraumatic stress disorder (PTSD), anxiety and dementia, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

7.  The criteria for a temporary total disability rating for residuals of left ulnar nerve decompression surgery associated with the service-connected left cubital tunnel syndrome necessitating convalescence have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.30 (2015).

8.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87,  Diagnostic Code 6260 (2015).

9.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met at any time during the pendency of this claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2015).

10.  The criteria for an effective date prior to October 6, 2010, for a 20 percent rating for left cubital tunnel syndrome are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.124a, Diagnostic Code 8516 (2015).

11.  The criteria for an effective date prior to December 28, 2010, for the award of service connection for left elbow osteoarthritis are not met.  38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. § 3.400 (2015).

12.  The criteria for an effective date prior to October 19, 2010, for the award of service connection for tinnitus are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).
 
13.  The criteria for an effective date prior to October 19, 2010, for the award of service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

14.  The Veteran's March 2012 challenge to the July 1980 effective date for the award of service connection for residuals, fracture, left radius, was not timely filed and must be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the Veteran's claims to reopen the previously decided claims for service connection, without deciding whether notice and development requirements have been satisfied, the Board is not precluded from adjudicating these issues.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This is so because the Board is taking action favorable to the Veteran by reopening the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran with regard to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

As to the Veteran's claim relating to the tinnitus rating, VA's duties to notify and assist are not applicable because, as discussed below, the application of the law to the undisputed facts is dispositive of the appeal.  The provisions regarding notice and VA's duty to assist a Veteran have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002); 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the appeal of the initial rating assigned to bilateral hearing loss, the January 2012 rating decision granted the Veteran's service connection claim, and that claim is now substantiated.  Moreover, the November 2013 statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating criteria for the current evaluation and for all higher evaluations.  Thus, the Veteran was informed of what was needed not only to achieve the next higher schedular rating, but also to obtain all schedular ratings above that already assigned.  Accordingly, the Board finds that the Veteran has received the requisite notice with regard to the bilateral hearing loss claim.

With regard to the claims for earlier effective dates, the Veteran has appealed with respect to the propriety of the assigned effective date for the 20 percent rating assigned to left cubital tunnel syndrome, as well of the assigned effective date for the award of service connection for left elbow osteoarthritis, tinnitus, bilateral hearing loss and residuals, fracture, left radius.  "The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and effective date is made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  With regard to these claims on appeal, the effective dates were assigned, thus, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further action is required to comply with VA's duties to notify and assist with regard to the effective date issues on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

With regard to the service connection claims decided below, the RO afforded the Veteran with requisite notice by way of May 2011 and November 2011 letters mailed to him prior to the initial adjudication of the claims in January 2012.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Board will, therefore, decide these issues below.

New and Material Evidence

The Veteran's claims for service connection for a sleep disorder, headaches, memory loss and residuals of head injury, were initially denied by way of a March 2009 rating decision.  The RO found that the Veteran's current sleep problems were not related to his service-connected disabilities or to his active service.  Service connection for headaches and memory loss was also denied based upon a lack of evidence establishing causal connection.  Service connection for residuals of an in-service head injury was denied on the basis that the Veteran had no current residuals of the confirmed in-service concussion.  The Veteran at no time within the appeal period indicated any disagreement with any of the decisions rendered in the March 2009 rating decision.  Because no indication of disagreement with the March 2009 rating decision was ever received, this rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).  The Veteran filed a statement in October 2010 again requesting service connection for each of these four disabilities.  The January 2012 rating decision on appeal found no new and material evidence was received to reopen the claims for service connection for a sleep disorder, headaches, memory loss and residuals of head injury.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence of record at the time of the March 2009 rating decision consisted of the Veteran's claim, service treatment records, and post-service VA clinical records dated between 2003 and 2009, and VA examination reports dated in January and February 2009.  The service treatment records show that the Veteran experienced a concussion in service, without residuals noted.  There is no indication of treatment for memory loss, headaches or sleep disorder symptoms in service, although the Veteran reported to the February 2009 VA examiner that he experienced two to three headaches per week.  No post-service medical evidence related the claimed disabilities to the Veteran's service.   

Evidence added to the record since March 2009 includes ongoing VA clinical records, several VA examination reports, and the Veteran's Board hearing testimony.  At the time of the hearing, the Veteran reported being knocked out during physical training, during a tour in Berlin, remembering nothing other than waking up in the hospital the next morning.  He reported having symptoms of each of the claimed disabilities since that time.  The Board recognizes that, for purposes of reopening the Veteran's claim, lay statements serve as credible evidence.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  Thus, the lay testimony provided at the June 2015 hearing, when considered contemporaneously with the Veteran's record, is material evidence.  Because the new evidence suggests the potential for a causal connection to exist between the currently claimed disabilities and the Veteran's active service, the Board finds the evidence submitted since the March 2009 rating decision to be both new and material.  

Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for a sleep disorder, headaches, memory loss and residuals of head injury.  In determining that the evidence submitted since the March 2009 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claims were reopened, reasonably result in the substantiation of the claims with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

The underlying claims for service connection on the merits are considered in the remand, below.

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Left Arm Pain

The Veteran has perfected an appeal for service connection for left arm pain associated with his medical disabilities.  The Veteran is service connected for three disabilities of his left upper extremity:  residuals, fracture, left radius; left cubital tunnel syndrome; and left elbow osteoarthritis.  Each of these disabilities receives a compensable rating, which, in part, compensates the Veteran for his pain.  The Veteran is seemingly claiming service connection for pain alone.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board concludes that the Veteran is already receiving compensation for the disabilities associated with his left arm pain, and that his claim for pain alone is not a valid claim.  The evidence does not suggest the existence of any left upper extremity disability other than those already service connected.  The Veteran's separate claim for service connection for pain associated with the disabilities must be denied because there is no evidence of an additional disability manifested by pain for which service connection can be awarded.  As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for left arm pain associated with his medical disabilities must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  The claim must be denied.

Psychiatric Disability Other Than Depression

The Veteran has perfected a claim for service connection for a psychiatric disability other than his already service connected depression.  He contends service connection is warranted for any or all of the following:  posttraumatic stress disorder (PTSD), anxiety and dementia.  This claim was filed in December 2010.  In October 2011, the Veteran underwent a VA mental examination.  The VA examiner confirmed the accurate diagnosis as major depressive disorder and confirmed that no other psychiatric disabilities were diagnosed.  Symptoms such as anger and irritability, problems focusing and concentrating, paranoia, low energy and motivation, and feelings of hopelessness were attributed to this major depressive disorder.  The examiner explicitly concluded in this report that the Veteran does not have more than one mental disorder diagnosis.

Clinical records during the pendency of this claim show ongoing indications of depression, but are without any confirmed diagnosis of another independent psychiatric disorder.  February 2011 psychiatric attending notes indicate the existence of major depressive disorder, a learning disability and attention deficit hyperactivity disorder (ADHD).  July 2011 primary care notes indicate follow up for depression and ADHD.  A September 2012 psychiatry attending note again  indicates the existence of depression and learning disability, along with ADHD.  

There is no indication in either the clinical records or the VA examination report of the existence of PTSD, anxiety or dementia.  The psychiatric symptoms present were attributed to the already service connected depressive disorder by the VA examiner.  The only additional notations in the clinical records are indications of learning disorder and ADHD, neither of which is claimed by the Veteran to be service connected.  To the extent that the Veteran claims service connection for a psychiatric disorder other than the already service-connected depressive disorder, no evidence of such a diagnosis exists in the record during the pendency of this claim.

The Board has also considered the Veteran's own statements and his belief that he has current psychiatric disability other than depression.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.

As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for a psychiatric disability other than depression, to include PTSD, anxiety and dementia must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  The claim must be denied.

Temporary Total Convalescence Rating

Entitlement to a temporary total convalescence rating is warranted if treatment of a service-connected disability results in: (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post-operative residuals such as incomplete healed surgical wounds, therapeutic immobilization of a one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a). 

The United States Court of Appeals for Veterans Claims (Court) has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury and recovery as the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998) (holding that entitlement to a total disability rating requires that a report, rendered near the time of a hospital discharge or an outpatient release, indicate that a surgical procedure had been performed that would require at least one month for the veteran to return to a healthy state).  The Court has held that notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Id.; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.  Temporary total disability ratings for convalescence are payable from the date of entrance into the hospital and are awarded after discharge.  38 C.F.R. § 3.401(h)(2).

In this case, the Veteran is service connected for cubital tunnel syndrome, with numbness in the left little and ring fingers.  He underwent left ulnar nerve decompression surgery on October 28, 2011, at the Memphis VA Medical Center (VAMC).  The Veteran was discharged the same day of the surgery with post-operative pain medication.  He was discharged with instructions for weight-bearing as tolerated and approval to remove the dressing in one week, and shower in three to four days.  A November 4, 2011, note shows the Veteran was seen for a dressing change.  The wound was noted as clean and was redressed. 

Two weeks later, at the time of the November 2011VA examination, the Veteran's stitches were out.  The examiner noted swelling in the arm and "normal post-operative changes."  The examiner observed the Veteran was still recovering from surgery at the time.  December 2011 clinical records show the Veteran's ulnar symptoms had returned to a pre-surgery level.  

There are no post-surgery records suggesting any sort of need for convalescence.  Again, the records on the date of the surgery suggested the Veteran could begin weight bearing as he felt comfortable.  

This review of the record reveals that the Veteran underwent an outpatient surgery on his left ulnar nerve, which did not require hospitalization or in-patient treatment.  Afterward, there were no signs of infection, and the Veteran was instructed to start weight bearing as tolerable within days of the surgery.  Thereafter, the Veteran underwent post-surgery redressing and sought care related to the post-surgical symptoms, but there was no suggestion that the Veteran was required to have a period of convalescence related to the surgery.  Moreover, as the Veteran was apparently not working, he did not lose any time from work due to his left ulnar nerve decompression surgery.  Also, a VA examiner noted the removed stitches and normal healing within two weeks of the surgery.  

Based on the foregoing, the Board finds that there is no evidence showing that the Veteran's recovery after his left ulnar nerve decompression surgery required at least one month of convalescence or severe post-operative residuals, such as incomplete healed surgical wounds, therapeutic immobilization, application of a body cast, house confinement, or continued use of a wheelchair or crutches.  Accordingly, a temporary total convalescence rating is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's service-connected left cubital tunnel syndrome a temporary total convalescence rating, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§ 3.102, 4.3.

Tinnitus

The Veteran was awarded service connection for tinnitus with an evaluation of 10 percent by way of the January 2012 rating decision on appeal.  In March 2012, the Veteran's representative submitted a document indicating that it was a notice of disagreement with the 10 percent rating assigned.

Under 38 C.F.R. § 4.87, DC 6260, there is no provision for assignment of a rating in excess of 10 percent for tinnitus, including no rating allowing separate 10 percent rating for tinnitus of each ear.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit concluded that 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 6260, limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon which to award an increase, to include a separate schedular ratings for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Bilateral Hearing Loss

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule provides a table (Table VI) for the purpose of determining a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Impaired hearing is rated by measuring and averaging the volume at which a person can hear pure tones at several frequencies, called the pure tone threshold, and the person's ability to recognize a percentage of a specified list of words spoken in a prescribed way, called speech discrimination.  The data is plotted on a table, and the result for each ear is plotted on another table to determine overall hearing impairment.  

Furthermore, additional considerations apply in cases of exceptional patterns of hearing impairment.  Under the provisions of 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

The Veteran filed this claim for service connection in October 2010, after which the RO afforded the Veteran a VA audiological examination in January 2012.  At that time, the Veteran's pure tone thresholds, in decibels, as noted in the VA examination report, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
35
60
LEFT
20
30
40
70

Again, pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  In April 2005, therefore, pure tone threshold average on the right was 40, and on the left was also 40.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The mechanical application of the above results compels a numeric designation of I in the right ear and I in the left ear under Table VI (38 C.F.R. § 4.85), and such a designation warrants a noncompensable rating under Table VII, which was assigned as the initial disability rating for the Veteran's hearing loss.  The examiner also noted the Veteran's report of being unable to hear certain noises and difficulty understanding speech during conversations, especially over the telephone.

There is no other evidence addressing the criteria for rating hearing loss disabilities in the record.  There are no clinical audiograms in the record and no additional VA examinations.  Moreover, neither the Veteran, nor his representative, have suggested a worsening in the hearing loss since the 2012 VA examination.  As such, the Board finds the results of the January 2012 VA audiological examination adequately represent the severity of the Veteran's hearing loss throughout the pendency of this claim.  The Board again notes that this evaluation is purely according to a prescribed mechanical formula.  In such a case, there can be no question as to whether hearing loss more nearly approximates the disability picture of the next higher rating.  See 38 C.F.R. § 4.7.

As noted above, a disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  When examined as a whole, the medical evidence of record shows that a staged rating is not warranted in this case, as there is no evidence of a fluctuation in severity of the hearing loss disability.  

In sum, the Board finds that the preponderance of the evidence is against an initial compensable rating for bilateral hearing loss at any time.  When the results of his audiological examination are charted in Table VII, the result falls within the criteria for a noncompensable rating.  Therefore, the Veteran's appeal must be denied.

Extraschedular Consideration - Both Claims

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran's symptoms associated with his bilateral hearing loss and tinnitus include loss of hearing and ringing in his ears, both of which are contemplated by the rating criteria, as described above.  The evidence does not suggest that either the Veteran's bilateral hearing loss, or his tinnitus has resulted in marked interference with employment or that there have been any periods of hospitalization.  Therefore, the rating criteria reasonably describe the Veteran's disabilities and referral of these two claims for consideration of an extraschedular rating is not warranted. 

Earlier Effective Date - Left Cubital Tunnel Syndrome Rating

The Veteran, by way of his representative, contends that an effective date prior to October 19, 2010, is warranted for the award of a 20 percent rating for left cubital tunnel syndrome.

Generally, the effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b). 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  Id. 

As reflected in the evidence of record, in a statement received by VA on October 6 2010, the Veteran submitted a claim for an increased rating for his service connected left forearm.  On October 19, 2010, a report of general information submitted into the record following a phone call with the Veteran, clarified the claim as one for increase for his left radius fracture and cubital tunnel syndrome.  The January 2012 rating decision on appeal awarded an increase to 20 percent, effective October 19, 2010, which the RO construed as the date of the claim.  The Veteran's representative filed a notice of disagreement in March 2012, which indicated the Veteran's disagreement with the rating and effective dates, but gave no basis for the disagreement.  There was also no basis for the challenge to the effective date found in the November 2013 VA Form 9 or the June 2015 hearing testimony.  

As noted above, under the general rule, the effective date is the later of the date of claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the Board recognizes that the Veteran filed a statement on October 6, 2010, claiming an increased rating for his left forearm, generally, which was clarified on October 19, 2010, to include the cubital tunnel disability.  Thus, the October 6, 2010, statement is reasonably accepted as the date of this claim for an increase.  38 C.F.R. § 3.1(p).  October 6, 2010, therefore, is the appropriate date for the award of the 20 percent rating for left cubital tunnel syndrome.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The narrative portion of the rating decision on appeal lists October 19, 2006, as the effective date of the award of the 20 percent rating for left cubital tunnel syndrome, however, the accompanying code sheet and all subsequent communications indicate that the rating assigned for the increase was October 6, 2010, the date of receipt of the Veteran's request for an increase for his left forearm.  A review of the evidence of record indicates that no other documents or communications of record may be interpreted as a formal or informal claim for an increased evaluation.  See 38 C.F.R. § 3.1(p), 3.155(a); see also Servello, 3 Vet. App. at 198.  The only prior claim related to the left cubital tunnel syndrome was the initial claim for service connection.  The claim was granted by way of a March 2009 rating decision, with a 10 percent rating, which was not appealed.  The decision is final.  A review of the claims file also indicates that there are no VA reports of examination, clinical treatment or hospitalization that may be accepted as an earlier claim for an increased evaluation.  See 38 C.F.R. § 3.157(b).  Under the general rule, the earliest possible effective date is the date of receipt of the claim for an increased rating, October 6, 2010.  38 C.F.R. § 3.400(o)(1). 

Under the exception, however, an earlier effective date may also be granted on the date of a factually ascertainable increase in the left cubital tunnel syndrome, if such increase occurred within the one-year period preceding the date of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  For the purposes of this appeal, the Board must determine whether the evidence of record, to specifically include evidence dated within one year preceding the October 6, 2010, claim, indicates a factually ascertainable increase in the Veteran's left cubital tunnel syndrome that warrants a 20 percent evaluation.  See Hazan v. Gober, 10 Vet. App. 511 (1997) (finding that when considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.); see also, 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400(o), 4.1, 4.2 (2015).

The Veteran's left cubital tunnel syndrome is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Under Diagnostic Code 8516, the severity of impairment to the ulnar nerve of the minor extremity, such as the Veteran's left hand in this case, is determined by analyzing mild, moderate or severe incomplete paralysis of the nerve, or with complete paralysis of the nerve.  Ratings from 10 percent to 50 percent are assigned under this diagnostic code for the minor extremity.  

The Veteran's VA private clinical records were reviewed for the period of one year prior to October 6, 2010.  A November 2009 VA vocational rehabilitation counseling record discusses the Veteran's mental state of mind, but makes no mention of this left upper extremity, other than to note that it is a service connected condition.  VA clinical records from October 2009 to October 2010 include treatment for a variety of health related matters, but make no mention of left cubital tunnel syndrome.  A February 2010 VA examination primarily discusses the Veteran's left radius fracture residuals, but does observe the Veteran's history of ulnar nerve transposition in June 2009, prior to the period for consideration in this appeal.  Sensory examination at that time revealed 1/2 light touch sensation in the ulnar nerve distribution and 2/2 light touch sensation for the radial and median nerves.  There are no other records during the October 6, 2009, to October 6, 2010, timeframe.

Considering the totality of the evidence in light of the criteria noted above, an effective date prior to October 6, 2010, is not warranted for the assignment of a 20 percent rating for the Veteran's service-connected left cubital tunnel syndrome.  For an earlier effective date, the evidence related to the disability would have to show moderate incomplete paralysis of the left ulnar nerve.  No such evidence exists.  Again, there are no clinical records related to this disability during the relevant timeframe, and the VA examiner in February 2010 primarily examined the orthopedic nature of the left upper extremity, and the sensory examination did not suggest moderate findings related to the ulnar nerve.  There are also no lay statements for consideration prior to October 6, 2010, suggesting a worsening of the disability.  The preponderance of the evidence demonstrates that it is not factually ascertainable that the Veteran's service-connected left cubital tunnel syndrome warranted a 20 percent disability rating at any time prior to October 6, 2010.  Accordingly, the earliest possible date for a 20 percent evaluation for left cubital tunnel syndrome is the date of receipt of the Veteran's claim, October 6, 2010.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claim for entitlement to an effective date prior to October 6, 2010, for the award of a 20 percent rating for his left cubital tunnel syndrome, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Earlier Effective Date - Service Connection Claims

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

The effective date of the award based upon a claim to reopen is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2015).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).


Left Elbow, Tinnitus and Hearing Loss

The Veteran is seeking an effective date prior to October 19, 2010, for the award of service connection for both tinnitus and hearing loss, as well as an effective date prior to December 28, 2010, for the award of service connection for his left elbow disability.  The Board reviewed the March 2012 notice of disagreement with the effective date assigned, as well as the other evidence of record, and there is no indication by the Veteran or his representative as to why they contend earlier effective dates are warranted.

Following its review of the record, the Board finds that October 19, 2010, and December 28, 2010, are the correct effective dates for the awards of service connection for the Veteran's disabilities, because that is the date of receipt of his claims.  The Veteran separated from active service in July 1980.  The Veteran filed a claim in September 2008, which included a claim for service connection for bilateral hearing loss, which was denied by way of a March 2009 rating decision.  The Veteran did not appeal that decision.  By way of a statement received October 19, 2010, the Veteran again claimed service connection for bilateral hearing loss, which was also construed by the RO as a claim for service connection for tinnitus.  On December 28, 2010, the RO also received a claim for service connection for a disability of the left elbow.

Initially, the Board observes that there is no indication of a claim for service connection for hearing loss, tinnitus or a left elbow disability within one year of the Veteran's date of separation from active duty service in July 1980.  Further, to the extent that medical evidence may have shown the existence of any of these three disabilities prior to October 19, 2010, and December 28, 2010, there is no evidence that he intended to file the claims prior to these dates.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) (finding that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); Brannon v. West, 12 Vet. App. 32 (1998) (noting that the mere presence of medical evidence does not establish an intent to seek service connection for a psychiatric disorder). 

Thus, the appropriate date for the establishment of service connection based upon the original claims for tinnitus and a left elbow disability, and based upon the reopened claim for bilateral hearing loss, is the date of receipt of each claim.  Again, the date of the reopened claim for service connection for bilateral hearing loss and the original claim for service connection was October 19, 2010, and the date of the original claim for service connection for left elbow arthritis was December, 28, 2010.  These are the appropriate effective dates for the award of service connection for these disabilities.

In reaching this decision, the Board has considered the Veteran's and his representative's various written statements and hearing testimony.  Again, they made no specific contentions as to why earlier effective dates should be awarded.  Despite these general contentions, however, it is clear that he did not file a formal or informal claim for to reopen the issue of entitlement to service connection for bilateral hearing loss prior to October 19, 2010, or for the issue of service connection for tinnitus prior to October 19, 2010, or for the issue of service connection for a left elbow disability prior to December 28, 2010.  The Board has also considered the doctrine of reasonable doubt, but has determined that it is not applicable to these claims because the preponderance of the evidence is against all three claims.

Left Radius

Service connection was awarded for residuals of the in-service fracture to the left radius by way of an October 1980 rating decision.  A 20 percent rating was awarded at that time, effective July 29, 1980, the day after the Veteran's separation from active service.

In October 2010, the Veteran filed a claim for an increased rating for his service-connected left radius fracture residuals.  The February 2012 rating decision on appeal denied the Veteran's claim for an increase.  In March 2012, the Veteran's representative filed a statement disagreeing with both the denial of an increased rating, as well as the effective date.  This statement with regard to the effective date can only be construed as a challenge to the effective date of the July 1980 award of service connection for the disability, as that is the only effective date assigned.

The notice of the October 1980 decision was mailed to the Veteran on October 24, 1980. A timely notice of disagreement (NOD), therefore, would have to have been filed by October 1981.  38 C.F.R. §§ 20.302(a), 20.1103.  The statement alleging an earlier effective date is warranted for this disability was received by VA in March 2012, more than 30 years following notice of the October 1980 decision. As such, it must be considered a "freestanding" claim for an earlier effective date. 

In August 2006, the Court of Appeals for Veteran's Claims (Court) issued Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In that three-judge decision, the Court held that where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim that could be raised at any time.  See Rudd, 20 Vet. App. at 299.  Therefore, the Board finds that the Veteran's earlier effective date claim for award of service connection for residuals of the in-service fracture to the left radius must be dismissed.  The Veteran's disagreement as to the effective date was filed after the filing deadline for a notice of disagreement with the effective date for the final October 1980 rating decision. 

Further, the Court in Rudd held that where a rating decision establishing an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakeable error (CUE).  If the Veteran believed the RO's October 1980 assignment of July 29, 1980, as the proper effective date for service connection for the left radius disability was improper, then his proper recourse was to file a timely NOD and appeal the decision to the Board.  Because the Veteran did not appeal, the rating decision became final.  The Veteran raised the earlier effective date issue independently, and outside of the appeal period, in March 2012.  The Court made it abundantly clear in Rudd that under these circumstances dismissal is required due to the lack of a proper claim.  See Rudd, 20 Vet. App. at 300.  Based on the procedural history of this case, the Board has no alternative but to dismiss the appeal as to this issue without prejudice to the Veteran's filing a reconsideration motion.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a sleep disorder is reopened and, to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for headaches is reopened and, to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for memory loss is reopened and, to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of an in-service head injury is reopened and, to this extent only, the appeal is granted.

Service connection for chronic pain in the left arm due to medical issues is denied.

Service connection for an acquired psychiatric disorder, other than depression, to include posttraumatic stress disorder (PTSD), anxiety and dementia, is denied.

A temporary total disability rating for treatment following left ulnar nerve decompression associated with the service-connected left cubital tunnel syndrome  necessitating convalescence is denied.

A rating in excess of 10 percent for tinnitus is denied.

An initial compensable rating for bilateral hearing loss is denied.

An effective date prior to October 19, 2010, for the award of a 20 percent rating for left cubital tunnel syndrome is denied.

An effective date prior to December 28, 2010, for the award of service connection for left elbow osteoarthritis is denied.

An effective date prior to October 19, 2010, for the award of service connection for tinnitus is denied.

An effective date prior to October 19, 2010, for the award of service connection for bilateral hearing loss is denied.

The claim of entitlement to an effective date prior to July 29, 1980, for the award of service connection for residuals, fracture, left radius is dismissed.


REMAND

The remaining claims on appeal require additional evidentiary action prior to final Board adjudication.  

Service Connection Claims

At the time of the Veteran's June 2015 hearing, the Veteran testified experiencing a head injury in service.  He reported that while doing physical training during his tour in Berlin he was knocked out, only remembering waking up the next day in the hospital.  He largely contends that his claimed headaches, memory loss, back disability and neck disability are residuals of this in-service head injury.  He reports his sleep disorder is associated with these disabilities.

The Veteran's service treatment records include treatment for back pain following a fall in February 1978 in Berlin, and this treatment was in an outpatient clinic.  August 1977 notes show the Veteran was hospitalized for four days, although the reasoning is unclear.  The service treatment records do not include records related to any hospitalization during the Veteran's tour in Berlin.  It does not appear from the record before the Board that the RO attempted to obtain these hospitalization records.  VA's duty to assist under 38 C.F.R. § 3.159(c)(2) requires this development of the record.  On remand, the RO should attempt to obtain any hospital records during the Veteran's tour in Berlin to include records following any injury during personal training exercises and records of the August 1977 hospitalization.  If additional information is needed from the Veteran in this regard, the RO should seek such information.  

If, once the record is developed, the RO determines that additional VA examination and opinion is deeded, the RO should then schedule such examinations.

VA Examinations - Rating Claims

The ratings assigned to the Veteran's service connected residuals, fracture, left radius, depression, left cubital tunnel syndrome, and left elbow arthritis are all on appeal.  The Veteran's most recent VA examination related to the severity of his left elbow and forearm was in November 2011, more than four years ago.  The most recent examination of his depression was in October 2011.  Further, at his June 2015 hearing, he described a worsening of his disabilities since those examinations.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Thus, these claims must be remanded as a new VA examinations are warranted to assess the current severity of the Veteran's service-connected residuals, fracture, left radius, depression, left cubital tunnel syndrome, and left elbow arthritis are all on appeal.


TDIU

The Veteran filed his claim for a TDIU in December 2010, alleging he is unable to work do to the combined effect of his service-connected disabilities.  As the evidentiary development of the issues being remanded may effect the Veteran's TDIU determination, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, the TDIU claim must be held in abeyance until the remaining matters on appeal are resolved.

All Claims

On remand, prior to any examination, VA must also assist the Veteran in obtaining relevant outstanding medical records related to his treatment of all claimed disabilities.  38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain relevant and ongoing VA treatment records related to the Veteran's treatment of his claimed disabilities.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified.

2.  Obtain the Veteran's in-service hospitalization records during his tour in Berlin, to include the August 1977 records referenced in his service treatment records, as well as any record of hospitalization following being knocked out and subsequently hospitalized during physical training exercises in Berlin, as reported at the June 2015 Board hearing.

3.  Once the record is developed to the extent possible, with consideration of the in-service hospitalization records received, the RO should determine whether VA examination and opinion is warranted with regard to the Veteran's claims for service connection for residuals of head injury, headaches, memory loss, back disability and neck disability, as well as his sleep disorder, as it is claimed as associated with these disabilities.  If deemed necessary these examination should be scheduled and completed.

4.  Once the record is developed to the extent possible, the Veteran should be afforded VA examination(s) for the purpose of determining the severity of his service-connected left upper extremity disabilities (residuals, fracture, left radius, left cubital tunnel syndrome, and left elbow arthritis).  All pertinent evidence must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.  

In addition to thoroughly reporting the current symptoms and severity of the Veteran's residuals, fracture, left radius, left cubital tunnel syndrome, and left elbow arthritis, the examiner should also provide an opinion concerning the impact of these disabilities on the Veteran's ability to work. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2015)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Once the record is developed to the extent possible, the Veteran should be afforded VA examination(s) for the purpose of determining the severity of his service-connected depression.  All pertinent evidence must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.  

In addition to thoroughly reporting the current symptoms and severity of the Veteran's depression, the examiner should also provide an opinion concerning the impact of the Veteran's service-connected psychiatric disability on his ability to work. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2015)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).


6.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  

A copy of the notification letter sent to the Veteran advising him of the time, date, and location of each scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  After the above development has been completed, the RO should readjudicate the issues on appeal.  The RO must also adjudicate the claim of entitlement to TDIU due to the service-connected disabilities.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


